United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3603
                                    ___________

Windsong Enterprises, Inc.,           *
                                      *
                   Appellant,         * Appeal from the Unites States
                                      * District Court for the Eastern
      v.                              * District of Arkansas.
                                      *
Eden Isle Corporation; Donald A.      *      [UNPUBLISHED]
Tollefson,                            *
                                      *
                   Appellees.         *
                                 ___________

                              Submitted: April 10, 2000

                                   Filed: April 19, 2000
                                    ___________

Before McMILLIAN and FAGG, Circuit Judges, and ROSENBAUM,* District Judge.
                            ___________

PER CURIAM.

        Eden Isle Corporation owns a planned residential community called the Eden Isle
Subdivision in Cleburne County, Arkansas. After Windsong Enterprises, Inc. bought
property in the subdivision, Windsong sought to replat and subdivide the property
without the approval of a majority of the subdivision's landowners. In April 1998 Eden
Isle filed a lawsuit in Arkansas state court to prevent Windsong from doing so, alleging

      *
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
Windsong's actions violated the terms of the Plat and Bill of Assurance. (Eden Isle
later added Donald A. Tollefson, Eden Isle's president, as a plaintiff.) In January 1999
Windsong filed an answer and counterclaim. Nevertheless, Windsong filed this federal
court action raising the same claims as in its state court counterclaim about two weeks
later. Eden Isle asked the federal district court to abstain from exercising jurisdiction
under Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976).
The district court evaluated the Colorado River factors that determine the existence of
exceptional circumstances justifying abstention, and decided to abstain. The district
court thus stayed this federal action pending resolution of the state court proceeding,
and Windsong appeals. We review the district court's abstention-based stay for abuse
of discretion. See Federated Rural Elec. Ins. Corp. v. Arkansas Elec. Coops., Inc., 48
F.3d 294, 296-97 (8th Cir. 1995).

       A court considering abstention under Colorado River must evaluate several
factors: (1) whether there is property over which one court has established jurisdiction;
(2) whether the federal forum is inconvenient; (3) whether maintaining separate actions
may result in piecemeal litigation; (4) whether one case has priority, especially in terms
of relative progress; (5) whether state or federal law controls; and (6) whether the state
forum is adequate to protect the federal plaintiff's rights. See id. at 297. The district
court concluded: (1) although both cases involve Windsong's property, the first factor
did not weight in favor of either position; (2) even though the state courthouse in
Cleburne County is seventy miles from the federal courthouse in Little Rock,
inconvenience of the federal forum is not a significant factor since counsel for both
parties reside in Little Rock; (3) the interest in avoiding piecemeal litigation weighs
heavily in favor of abstention, since the state court and federal court allegations were
the same; (4) the priority of the cases favors abstention, since the state court was filed
first, some discovery had been completed, and the state court had entertained various
dispositive motions and hearings; (5) although Windsong filed the federal action under
42 U.S.C. § 1983, state law controls and thus favors abstention because the issues
involve Windsong's rights as a property owner as interpreted in the Bill of Assurance

                                           -2-
and contract; and (6) the state forum would probably be adequate to protect Windsong's
rights. Windsong contends the district court misapplied these factors. Having carefully
reviewed the matter, we disagree. Further, courts are to apply the Colorado River
factors in a practical manner to advance the clear federal policy of avoiding piecemeal
adjudication, see id., and the district court did so in this case. We simply cannot say
the district court abused its discretion in staying the federal court action. We thus
affirm the district court's order. Because the information is unnecessary to our decision,
we deny Eden Isle's motion to supplement the record with documents showing
Windsong's actions in the state court proceeding after Windsong filed its federal notice
of appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-